ROSSMAN, J.,
dissenting.
The wife of the deceased must demonstrate by a preponderance of the evidence that the death of her husband resulted from a 1975 work injury. The majority, citing what it interprets to be conflicting medical reports, finds she did not meet her burden of proof. However, in my opinion, claimant has convincingly demonstrated that all of the links in the chain of causation are present, proving that, but for her husband’s 1975 work injury resulting in the myocardial infarction, he would have been able to have the life-saving corrective surgery on the aneurysm that eventually resulted in his death.
Claimant’s case is largely based on the findings made by her husband’s doctor, Dr. Olson. His letter, written soon after her husband died, outlines the causal connection this way: “The fact that he was not an operative candidate for the vascular surgery because of his cardiac disease allowed the aneurysm to progress and eventually was directly responsible for his death.” The majority speaks of “conflicting medical evidence.” A close look at Dr. Rogers’ reports, on which the majority relies, however, reveals that he felt death was due to the “advanced nature of [the deceased’s] coronary heart disease with chronic failure or low output state, perhaps aggravated by the debilitating effects of the tube gastrostomy * * I would ask, how did the coronary heart disease become so advanced? In 1975, Dr. Rogers reported that the deceased had no past history of any cardiovascular disease. The 1975 incident was, in his opinion, “a clearcut instance of work-aggravated coronary heart disease that led repeatedly to angina pectoris and finally on January 8th, to a substantial anterior myocardial infarction.” It is undisputed that the 1975 work injury causing the deceased’s myocardial infarction caused him to be totally and permanently disabled. The medical evidence reveals that after 1975 he could not exert himself at all, nor was it possible for him to withstand surgical repair to restore proper left ventrical function. Gradually his condition deteriorated so much that, when the aneurysm was discovered, surgical treatment could not be considered an option. Dr. O’Dell in 1980 stated that, *505because of the extremely poor left ventrical function, due to his recurrent myocardial infarctions, he would never be a candidate for surgery.
The evidence presented by all or any one of these doctors shows that a causal connection clearly exists between the work-caused heart disease and claimant’s husband’s death. The myocardial infarction caused his heart disease to become so severe that he was permanently and totally disabled. This, in turn, caused him to be an unfit candidate for corrective surgery for a later discovered aneurysm, which Dr. Olson stated caused his death only because aortic surgery, was not done. Thus, he was forced to take his chances without surgery and three years later he was dead. It is ironic that claimant would probably recover if her husband had undergone the surgery to correct the aneurysm and had died during it but cannot recover here, even though he died as a result of an aneurysm that could not be corrected because of his weakened condition. The majority’s approach presents those in husband’s predicament with a second Hobson’s choice:1 have the aneurysm surgery, die as a result and, perhaps, thereby insure recovery for the survivor or forego the surgery and die as a result a few years later, guaranteeing that there will be no recovery.
I do not see the conflict in the medical evidence that so troubles the majority. The evidence is consistent on the crucial issue of causation. No matter how you cut it, the trail leads back to the 1975 on-the-job injury. Whether claimant’s husband in fact died from the heart disease itself (as Dr. Rogers concluded) or from the aneurysm that was inoperable because of the disease (as Dr. Olson concluded), his death was a direct result of the 1975 injury. There should be a recovery in either case. I believe that claimant has clearly demonstrated by a preponderance of the evidence that her husband’s death was the result of his 1975 myocardial infarction due to a work injury, and therefore should recover under ORS 656.204. I would reverse.

 Thomas Hobson was an English liveryman, who required every customer to take the horse nearest the door.